Exhibit 10.1
 
TREASURERS' AGREEMENT NUMBER 3
 
This Treasurers' Agreement Number 3 is a supplement and amendment (the
"Amendment") to the Amended and Restated Master Intercompany Agreement dated as
of April 1, 2007 (the "MIA") and is made effective as of December 16, 2009 by
and between Navistar Financial Corporation ("NFC") and Navistar, Inc. (formerly
known as International Truck and Engine Corporation, "ITEC").
 
WHEREAS, NFC and ITEC are parties to the MIA;
 
WHEREAS, NFC's all in interest rate increased approximately 300 basis points
(3.00 %) per year in connection with the renewal of its revolving credit
facility and related term loan (together, the "Credit Facility");
 
WHEREAS, NFC's renewal of the Credit Facility positively impacts NFC's efforts
to support ITEC's sale of trucks and other equipment by allowing NFC to finance
such sales for the end-user; and
 
WHEREAS, NFC and ITEC desire to amend the MIA as set forth in this Amendment
with respect to NFC charging ITEC a Revolver Fee (as defined below).
 
NOW, THEREFORE, for good and valuable consideration, the adequacy and receipt of
which are hereby acknowledged, NFC and ITEC hereby agree as follows:
 
A.
Amendments. The MIA is hereby modified as follows:

 
Revolver Fee.
 
In addition to all other fees included in, due under or collected under the MIA
for Retail Accounts, and commencing upon the renewal of the Credit Facility,
ITEC shall pay NFC a fee (the "Credit Facility Fee") equal to three percent
(3.00%) per annum of NFC's Month-End Balance (as defined below) under the Credit
Facility (meaning that the prorated amount of the Credit Facility Fee due to NFC
from ITEC each month shall be equal to one quarter percent (0.25%) of the
Month-End Balance).
 
Notwithstanding the foregoing, the amount of the Credit Facility Fee due to NFC
from ITEC for the month of December 2009 shall be prorated from the date of the
Credit Facility (December 16, 2009) and shall be calculated as follows: (i) one
quarter percent (0.25%) of the Month-End Balance for December 2009, divided by
(ii) the number of days in December 2009 (31 days), multiplied by (iii) the
number of days between the date of the Credit Facility and December 31, 2009
(inclusive, 16 days).
 
For the purposes of this section, the term "Month-End Balance" shall mean the
balance outstanding under the Credit Facility excluding the balance outstanding
related to borrowings of Navistar Financial, S.A. de C.V., Sociedad Financiera
de Objetoo Multiple, Entidad No Regulada.
 
B. 
Miscellaneous. All capitalized terms used but not defined herein shall have the
meanings ascribed to them in the MIA. Any terms or provisions of the MIA not
expressly amended or modified in this Amendment shall remain in full force and
effect and shall not be affected by this Amendment. All references to the MIA
shall be deemed to refer to the MIA as modified by this Amendment. This
Amendment shall be governed and controlled by the internal laws of the State of
Illinois.

 
                                                                      
(Signature Page Follows)

 
E -1

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, NFC and ITEC have executed this Amendment effective as of
the date first set above.
 
NAVISTAR FINANCIAL CORPORATION
 
                   By: /s/WILLIAM V. MCMENAMIN
Printed Name:      William V. McMenamin
                Title:      VP, CFO and Treasurer


NAVISTAR, INC.
(formerly known as International Truck and Engine Corporation)
 
                   By: /s/JAMES M. MORAN
Printed Name:      James M. Moran
               Title:      Vice President and Treasurer

 
E -2

--------------------------------------------------------------------------------

 
